Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-12 and 30 drawn to a method and corresponding computer readable medium for generating a signed ad request and transmitting the signed ad request to a downstream entity involved in transactions for sale of ad impressions, classified in H04L9/3247.
II. Claims 13-29 and 31-32, drawn to a method and corresponding computer readable for executing a signature verification method by applying the first public key to the first ad request and determining if the first digital signature matches the first ad request, classified in H04L9/3247.
The inventions are independent or distinct, each from the other because:
	Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention I and Invention II are either (1) not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the 
	Invention I does not require the limitations of: receiving a first signed ad request, the first signed ad request including a first request for a first advertisement to be placed on a first ad space within a first piece of content and a first digital signature generated using a first private key associated with a first publisher of the first piece of content; identifying a first public key associated with the first publisher; executing a signature verification method by applying the first public key to the first ad request and determining if the first digital signature matches the first ad request; and responsive at least to determining that the first digital signature matches the first ad request, verifying that the first signed ad request is associated with the first publisher in Invention II.  Invention II does not require the limitations of receiving a first ad request including a first request for a first advertisement to be placed on a first ad space within a first piece of content; receiving a first private key associated with a first publisher of the first piece of content; executing a signature generation algorithm using the first ad request and the first private key to generate a first digital signature; generating a first signed ad request that includes the first ad request and the first digital signature; and transmitting the signed ad request to a downstream entity involved in transactions for sale of ad impressions in Invention II. 
  	Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Bobby Soltani on 3/8/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621